boyNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-17, as originally filed 01 MAR. 2021, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 MAR. 21 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 3: after “a tower" the recitation(s) of “comprising at least two hollow tower elements” is vague, indefinite, and confusing as being unclear by forming an incomplete sentence. Further the phrase "at least two hollow tower elements" appears to be redundant to the previously introduced "at least two longitudinal hollow elements" from line 1.
	For examination purposes, this line will be interpreted as --can be formed comprising at least two of the hollow elements-- and should be amended as such.

Claims 2-14 though not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over PETERSEN US 20200173420 A1 (Petersen) in view of SCHAEFER STEPHAN et al. EP 1544460 A2 (Schaefer).

CLAIMS PRESENTED BELOW IN ORDER OF DEPENDENCE


As per claim 1 Petersen teaches a wind turbine (see "wind turbine", Cl. 30, ln. 2), with at least one hollow construction comprising 
at least two longitudinal hollow elements (monopile 1, transition piece 2, FIG. 1B) each comprising a connection interface (see overlapping regions of 1 and 2, FIG. 1B; these regions are recognized as connection interfaces, as broadly claimed) for connecting the elements either by a slip joint connection (see slip joint, FIG. 1B) or by a flange connection, wherein a tower --can be formed-- comprising at least two --of the-- hollow [[tower]] elements (see FIG. 1B).
However, Petersen fails to explicitly disclose:
wherein at least one connector is guided through the slip joint or flange connection from an inner space.
Schaefer teaches such an ability to guide a connector (see opening 33 FIG. 4 is recognized as the ability to guide a connector ), specifically:
wherein at least one connector (supply line 36, FIG. 4) is guided through the slip joint or flange connection from an inner space.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen by including the opening and supply line as taught by Schaefer in order to enable electronics to be transmitted about the assembly because doing so would allow power to be transmitted through the slip joint.

As per claim 2 Petersen in view of Schaefer teaches the limitation according to claim 1, and Petersen further discloses wherein the connection interfaces for establishing a slip joint connection are conical connection interfaces (see "conical", FIG. 1B), and that at least one intermediate flexible mat-like device (gasket 3, FIG. 1B) is arranged between the adjacent connection interfaces (see FIG. 1B), through which the connector is guided. 

As per claim 3 Petersen in view of Schaefer teaches the limitation according to claim 2, and Petersen further discloses wherein the mat-like device (gasket 3, FIG. 1B) extends around the circumference of the connection interfaces (see FIG. 4B; this is recognized as teaching the gasket 3 extends at least somewhat "around the circumference" as broadly claimed), or that the mat-like device 

As per claim 4 Petersen in view of Schaefer teaches the limitation according to claim 3, and Petersen further discloses wherein the mat-like device extending around the circumference is a conical ring-shaped element (see FIG. 4B; this is recognized as teaching "conical ring-shaped"), or that the mat-like device comprises two or more mat elements arranged in a ring form. 

As per claim 5 Petersen in view of Schaefer teaches the limitation according to claim 2, and Schaefer further discloses wherein the connector (supply line 36, FIG. 4) is either integrated into the mat-like device, or that the connector is arranged in a space or slit between adjacent ends of the mat-like device or of two adjacent mat elements. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by including the connector in —or "integrated into"— the gasket as taught by Schaefer in order to allow the gasket to mate with the elements.

As per claim 6 Petersen in view of Schaefer teaches the limitation according to claim 5, and Schaefer further discloses wherein the connector (supply line 36, FIG. 4) comprises a cable, which either is directly inserted (see "inserted" FIG. 4) in the mat-like device or in a channel formed in the mat-like device or in the space or slit, or that the connector comprises a hollow pipe is integrated in the 

As per claim 13-14 Petersen in view of Schaefer teaches the limitation according to claim 5, and (Cl. 13) Schaefer further discloses the connector is embedded in a seal ("arranged in the groove and sealed with, for example, silicone" p. 5, translation attached; see highlight) provided in the space or slit or the channel; and (Cl. 14) Schaefer further discloses the connector is fixed by a glue ("arranged in the groove and sealed with, for example, silicone" p. 5, translation attached; see highlight; note silicone can be provided as silicone glue). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by including the connector embedded and sealed or glued in a channel formed in the gasket as taught by Schaefer in order to allow the gasket to mate with the elements.

As per claim 7 Petersen in view of Schaefer teaches the limitation according to claim 2, and Schaefer further discloses wherein the outer diameter of the connector (supply line 36, FIG. 4) of the cable or the pipe is smaller than the thickness of the mat-like device (see relative dimensions of 36 and 31a, FIG. 4). It would have been obvious to one of ordinary skill in the art at the time of filing to 
 
As per claim 8 Petersen in view of Schaefer teaches the limitation according to claim 1, and Schaefer further discloses the connection interfaces are respective flanges (see 31b, 31a, FIG. 4) arranged at each of the elements, extending into the inner of the respective element, and that in at least one of the flanges a channel (opening 33 FIG. 4) is provided for accommodating the connector. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by modifying the hollow elements to include a flange with at least one including an opening as taught by Schaefer in order to allow a connective device to extend through the flange and thereby transmit electricity about the assembly.
 
As per claim 9 Petersen in view of Schaefer teaches the limitation according to claim 8, and Schaefer further discloses the channel extends in a radial direction through the flange (see "radial" left to right extension of 33, 36, FIG. 4). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by modifying the hollow elements to include a channel extending as claimed as taught by Schaefer in order to allow a connective device to extend through the flange and thereby transmit electricity about the assembly.

As per claim 12 Petersen in view of Schaefer teaches the limitation according to claim 8, Schaefer further discloses wherein the connector is a cable or a hollow pipe (opening 33, FIG. 4) in which a cable (line 36 FIG. 4) is inserted. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by modifying the hollow elements to include a hollow pipe extending as claimed as taught by Schaefer in order to allow a connective device to extend through the flange and thereby transmit electricity about the assembly.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Schaefer as applied to claim 8 above, and further in view of Garcia Maestre et al. US 9175492 B2 (Garcia).
As per claim 10 Petersen in view of Schaefer teaches the limitation according to claim 8, but fails to explicitly disclose:
the channel is a groove, which is open to the adjacent flange.
Garcia teaches a groove capable of housing the cables, specifically:
the channel is a groove ("grooves to house some tensioning cables (7)" 5:66). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by substituting grooves in place of the channel to transmit the cables as taught by Garcia as an obvious design choice in order to extend cables through the device.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Schaefer, Garcia as applied to claim 10 above, and further in view of GREVE JEPPE et al. EP 3088637 A1 (Greve).
As per claim 11 Petersen in view of Schaefer, Garcia teaches the limitation according to claim 10 but fails to explicitly disclose:
in only one flange a groove is provided, which is covered by the adjacent flange, or that each flange is provided with a groove, while both grooves complete each other to a larger channel.
Greve teaches this "complete each other" relationship, specifically:
in only one flange a groove is provided, which is covered by the adjacent flange, or that each flange is provided with a groove, while both grooves complete each other to a larger channel (FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer, Garcia by including the grooves in a mating location as taught by Greve in order to form a channel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635